Order entered July 1, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01369-CV

                             MICHAEL D. WILSON, Appellant

                                               V.

                      WOODLAND HILLS APARTMENT, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04980-C

                                          ORDER
       Before the Court is appellant’s June 20, 2016 motion to extend time to file a second

amended brief. Appellant’s motion is GRANTED. Appellant’s second amended brief shall be

filed by July 11, 2016. We caution appellant that failure to file an amended brief that complies

with rule 38 of the Texas Rules of Appellate Procedure may result in dismissal of this appeal

without further notice. See Bolling v. Farmers Branch Ind. Sch. Dist., 315 S.W.3d 893 (Tex.

App—Dallas 2010, no pet.). Appellee’s brief has been filed and the case will either be dismissed

or be set for submission in due course. No further extensions to amend appellant’s brief will be

granted absent extraordinary circumstances.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE